Citation Nr: 9922684	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder of the 
back and shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to June 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from July and December 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In February 1998, the 
veteran was afforded a hearing before the undersigned Board 
member.  In May 1998, the Board granted the veteran's claim 
for an increased rating for his service-connected post-
traumatic stress disorder and remanded his claim for service 
connection for a skin disorder of the back and shoulders to 
the RO for further development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. A chronic skin condition of the back and shoulders was not 
present in service nor was chloracne manifested within one 
year thereafter; any current skin disorder of the back and 
shoulders is not shown to be related to service or any 
incident of service, including exposure to Agent Orange.


CONCLUSION OF LAW

A skin disorder of the back and shoulders was not incurred in 
service, nor may chloracne be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a skin disorder 
of the back and shoulders.  The legal question to be 
answered, initially, is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of his 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) and it is satisfied that all relevant 
facts have been properly and sufficiently developed.  To that 
end, the Board remanded the veteran's claim in May 1998 to 
afford him the opportunity for further examination and to 
submit additional medical evidence.  The examination report 
and evidence submitted by the veteran are associated with the 
claims file and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

When examined for enlistment into service in August 1965, the 
veteran's skin was normal and he was found qualified for 
active service.  Service medical records are negative for 
complaints or treatment of a skin disorder.  When examined 
for discharge in June 1968, the veteran denied having a skin 
disease and a skin abnormality was not observed. 

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam during the Vietnam Era.

Post service, VA and private medical records and examination 
reports, dated from 1992 to 1998, are associated with the 
claims file.  According to a March 1996 VA dermatologic 
examination report, the veteran complained of a rash and 
lesions on his back and neck for several years and said he 
served in Vietnam.  The diagnoses were chronic dermatitis 
secondary to xerosis, skin tags and acanthosis nigricans.

In a December 1996 statement, Dr. Yomi Adeyemi said the 
veteran was seen in November 1996 and had multiple acne form 
lesions on his back.  The diagnosis was chloracne.

In a March 1997 statement, the veteran's wife stated that she 
and the veteran dated in July 1968 and she observed that the 
skin on his back was dry, flaky and red and it blistered and 
oozed.  A statement from the veteran's parents, dated the 
same month, is to the effect that when he returned home from 
Vietnam, the veteran had a very bad and noticeable skin 
condition on his back and shoulders with red, festering bumps 
that he complained were sore and itchy.

At his February 1998 Travel Board hearing at the RO, the 
veteran testified that he had no skin problems in service.  
He indicated that he developed a back and shoulder disorder 
shortly after he was discharged and continued to have 
problems that he treated with salves prescribed by his 
physician, Dr. Adeyemi, a general practitioner.  His wife 
described the veteran's skin disorder as a recurrent 
condition of small blemishes on his back.

The veteran underwent VA dermatological examination in July 
1998 and the examiner indicated that he reviewed the 
veteran's claims file prior to examination.  The veteran gave 
a history of having a skin disorder that started in service 
but he never sought medical treatment because he thought it 
was heat and environment related.  According to the veteran, 
his family observed skin eruptions on his back after his June 
1968 discharge from service.  The veteran said that from 1968 
to 1970 his life was altered because he was unable to go 
swimming for fear that his back would get infected.  He never 
saw a dermatologist about his skin.  The veteran complained 
of a burning sensation with rashes and bumps of his back, 
shoulders and neck and described having an intermittent skin 
disorder since service that worsened with sunlight, but 
nothing improved it.  His symptoms included burning and 
unspecified rashes and bumps that occasionally drained.  
Diagnoses included acne vulgaris with few comedones.  There 
was no evidence of chloracne.  Post inflammatory 
hyperpigmentation of the shoulders and back, acanthosis 
nigricans, dermatosis papulosa nigra, xerosis (dry skin) and 
a groin cyst were also diagnosed.

In the VA dermatologist's opinion, the veteran had minimal 
active disease with no evidence of chloracne.  While the 
veteran claimed discomfort since 1968, the physician noted 
that he never sought dermatologic treatment and the veteran's 
disorder was not such that it changed his life in any way.  
According to the VA specialist, the veteran's skin problem 
was unrelated to active military service, including Agent 
Orange exposure, as the veteran's acne was clearly acne 
vulgaris with no evidence of chloracne.  Moreover, the VA 
dermatologist stated that the veteran had dry skin without 
proper skin care with moisturizers.  There was also evidence 
of acanthosis nigricans that was totally unrelated to Agent 
Orange or other dermatologic problem but could contribute to 
the burning and itching.  

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994); 61 Fed. Reg. 57586, 89 (November 7, 1996).  
Where a veteran was exposed to a herbicide during service and 
chloracne become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to a herbicide agent during active military service, 
service connection may be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(6), 3.309(e).  The 
Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 

The Board recognizes that the veteran served in the Republic 
of Vietnam.  In view of the plain language of 38 U.S.C. 
§ 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), however, 
neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of a well-grounded claim where 
the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e).  In other 
words, both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.  McCartt v. West, 12 Vet. App.  164 (1999).   

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3rd 1039, 
1045 (Fed. Cir. 1994).  

The veteran has submitted evidence in support of his 
allegation that he was exposed to Agent Orange during his 
period of duty in Vietnam.  Even if such exposure were to be 
conceded, however, a basis for granting service connection 
for a skin disorder due to such exposure is not presented.  
Service medical records are entirely negative for complaints 
or findings referable to a chronic disorder of the skin, 
including chloracne.  The first post service evidence of 
record of a skin disorder was in 1996 when he was examined by 
VA and diagnosed with dermatitis, acanthosis nigricans and 
skin tags, although chloracne was not diagnosed at that time.  
Moreover, this was nearly thirty years after the veteran's 
separation from service and well beyond the one-year 
presumptive period prescribed by law.  Although the veteran 
testified that he had no skin problems in service, he told a 
VA examiner in 1998 that he suffered from a skin problem in 
service that he attributed to heat and environmental 
conditions.  However, the VA chief of dermatology at a VA 
medical center, who reviewed the veteran's medical records 
and examined him in July 1998, found no evidence of chloracne 
and said the veteran had only minimal active (skin) disease 
that was unrelated to active service.

In making its determination, the Board notes that the veteran 
submitted statements from his wife and parents to the effect 
that shortly after discharge he was observed to have a skin 
condition on his back shoulders that they associated with 
active service.  However, the Board would respectfully point 
out that, as lay persons, they are not competent to offer an 
opinion that requires medical expertise, to include 
establishing a relationship between any skin condition 
present immediately after service discharge and a current 
skin disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Further, in support of his claim, the veteran points to the 
December 1996 statement of Dr. Adeyemi, a general 
practitioner, who said the veteran had multiple acne form 
lesions on his back and diagnosed chloracne.  While the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
As noted above, the VA dermatologist found no evidence of 
chloracne and only minimal active skin disease and opined 
that there was no connection between the veteran's military 
service and any currently diagnosed skin disorder.  Given 
that the VA skin specialist had access to all of the 
veteran's evidence of record and gave reasons and bases for 
his conclusions, the Board finds his opinions more probative 
that than of Dr. Adeyemi.  Dr. Adeyemi's December 1996 
statement is both equivocal and speculative and, at most, 
does little more than propose that the veteran had chloracne.  
The doctor did not factually establish or explain the 
sequence of medical causation using the facts applicable in 
the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Inasmuch as it has not been shown that the veteran's skin 
condition of the back and shoulders is related to service or 
any incident thereof and, as the preponderance of the medical 
evidence relating any currently diagnosed skin disorder to 
service or any incident of service is against the veteran's 
claim, service connection for a skin disorder of the back and 
shoulders is not warranted.  The evidence is not so evenly 
balanced that there is any doubt as to any material issue.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107(a); 
38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for a skin disorder of the back and 
shoulders is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

